DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 6, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Blom (US 20140288893) in view of Shadmehri (WO 2016046788).
As to claims 1, 9, and 10, Blom teaches a process for automated placement of composite material on a surface for manufacturing a composite.  Blom teaches ply angles ([0109]) that would obviously or inherently include unidirectional fibers.  Blom establishes a set of fiber paths comprising plies aligned with respective directions ([0106]) by optimizing fiber placement (meets fiber paths) using finite element analysis ([0052]) to provide favorable stress distributions for a loaded structure ([0044]).  The finite elements in Blom’s finite element analysis process ([0052]) meet the claimed step of dividing the component into a plurality of elements and optimizing the structure to satisfy constraints on the mechanical strength ([0101]).  Since Blom teaches 0[Symbol font/0xB0]/[Symbol font/0xB1]45[Symbol font/0xB0] layers ([0109]) that meet instant claims 9 and 10, Blom inherently or implicitly determined that the anisotropy factor condition was met and applied the plies containing unidirectional fibers along the respective directions (Fig. 7).
	Blom is silent to validating the set of fiber paths by inspecting a layer of composite material as it is applied to the surface by the claimed steps of projecting, determining, comparing, and validating.
	Shadmehri teaches the claimed steps of projecting a reference shape on a layer of composite material applied to a surface (Figs. 2A-2C; Figs. 9A-10), determining an angle between a line portion of the reference shape and an orientation of the unidirectional fibers in the composite material (Figs. 2A-2C and [0089]), and comparing the angle to a predetermined value ([0089], “exceeds [Symbol font/0x71][Symbol font/0xB0]”).  Shadmehri teaches determining that a fiber is “non-compliant” ([0089]) when its angular deviation exceeds [Symbol font/0x71][Symbol font/0xB0].  Although Shadmehri does not expressly teach validating when the angular deviation is lower than [Symbol font/0x71][Symbol font/0xB0], the fiber would obviously be validated/compliant in any measurement when the angular deviation is lower than [Symbol font/0x71][Symbol font/0xB0].
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate these features from Shadmehri into Blom as an improvement that would ascertain when the fiber angle deviation exceeds a defined angle deviation (Shadmehri, [0089]) and confirm compliant/non-compliant fiber angle deviation.
As to claims 2-4, Blom inherently optimizes strength in the article by optimizing a tow configuration ([0082]-[0084]) that achieves the same ply angles recited in the instant application (compare Blom [0109] to instant claim 10) using finite element analysis.  The optimizing of tow configuration ([0082]-[0084]) inherently or obviously identifies a region, adjusts the orientation, and updates the ply orientation and isotropy factor. As to claim 5, Blom inherently optimizes strength in the article by optimizing a tow configuration ([0082]-[0084]) that achieves the same ply angles recited in the instant application (compare Blom [0109] to instant claim 10) using finite element analysis.  The optimizing of tow configuration ([0082]-[0084]) inherently or obviously identifies a region and optimizes the structure in order to produce a structure that satisfies constraints on strength ([0101]).  As to claim 7 and 8, the Blom finite element analysis (discussed in the rejection of claim 1) constitutes artificial intelligence and the tow optimization (see rejection of claim 1) meets the receiving input and adjusting.  As to claim 11, Blom provides a first layer interpreted to be 0 degrees ([0109]).  As to claim 12, Blom teaches to provide +45 degrees and -45 degrees plies ([0109]), suggests balancing ([0109]) which would provide multiple plies in the same direction.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blom (US 20140288893) in view of Shadmehri (WO 2016046788) and further in view of Pingulkar (Polymers & Polymer Composites, Vol. 24, No. 7 (2016), pp. 529-538).  Blom and Shadmehri teach the subject matter of claim 1 above under 35 U.S.C. 103.
As to claim 6, Blom is silent to highlighting the region on a virtual rendering of the component.  However, the Pingulkar FEM analysis would present (meets highlighting) a virtual rendering of the component as part of the FEM analysis.
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to utilize the Pingulkar display in the Blom process as an improvement that would visually display data to the user.

Response to Arguments
Applicant's arguments filed June 6, 2022 have been fully considered.  The arguments generally point to the amended features in claim 1.  Shadmehri is applied in the rejection above and teaches the same projecting step and validating (or determining angle deviation to be compliant/non-compliant) claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742